24 F.3d 252NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Edward Robert WADE, Petitioner-Appellant.v.Duane SHILLINGER, Warden, Respondent-Appellee.
No. 93-35981.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1994.*Decided April 21, 1994.

Before:  POOLE, BEEZER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Edward Robert Wade, a former Washington state prisoner, filed pro se an appeal challenging the district court's denial of his 28 U.S.C. Sec. 2254 petition.  Since filing his appeal, Mr. Wade died.  Consequently, we dismiss his appeal as moot.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3